REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is a reissue office action for US Patent 9,235,988, which included original patent claims 1–29.  Applicant requested amendment of the claims on 4/16/2021.  Claims 26–28, 30–48, 50, 51, 53–65, 68–78 and 81–103 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“This reissue application is a broadening reissue application. The claims of the issued patent claims were unduly narrow. For example, claim 26 of the issued patent recites that a 3D optical emitter is “provided at an installation height”. None of the newly added independent claims includes this feature.  In addition, the claims of the issued patent overlooked aspects that were disclosed in the original application. Each of the newly added independent claims recite “estimating a length of a vehicle by fitting a first line to a first subset of said series of vehicle measurements, and estimating a width of a vehicle by fitting a second line to a second subset of the vehicle measurements”.  None of the claims of the issued patent recite this feature.” (10/9/2020 declaration p. 2).

Claim Objections
Claim 26 is objected to because of the following informalities
Claim 26 lines 10–11 should read “3D receiver for receiving . . . thereby for acquiring” (or similar) so as to avoid the appearance of method steps (receiving, acquiring) in favor of functionality for this system claim.
Claim 26 (p. 2 of 20), line 17, “[the ]” after “assigning a unique identifier to each” should not appear in the claim as this word “the” does not appear here in the original patent.

35 USC § 251 Rejections
Claims 30–48, 50, 51, 53–55, 69–78 and 81–103 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent 
MPEP 1412.02(I) describes the following three step test for determining whether impermissible recapture exists.  See also the flowchart in MPEP 1412.02(VI).
(1) Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Determine whether the reissue claims were “materially narrowed” in other respects, so as to avoid the recapture rule.

Steps (1) and (2)
During the prosecution of 14/115,244 and subsequent to an art rejection, applicant added/argued1 the following claim limitation(s) in seeking allowance of the application:
Date
Prosecuted Claim(s)
Surrender Generating Limitation (SGL) 
8/5/2015
272
SGL-A: a 2D optical receiver, wherein the 2D optical receiver is an image sensor adapted to provide images of the 2D detection zone
8/5/2015
27
SGL-B: a driver for driving the 2D optical receiver to capture a 2D image
8/5/2015
27
SGL-C: the processor being further adapted for using image registration to correlate 


Reissue Claim
Missing SGL
30
SGL-C
55
SGL-B, SGL-C
82
SGL-C
103
SGL-B, SGL-C


Step (3)
Reissue claims 30, 55, 82 and 103 retain some, but not all of the identified SGL.  The flowchart in MPEP 1412.02(VI) therefore requires consideration of the following inquiry:
	The mechanism to avoid recapture here is not simply for the “canceled” prosecuted claim (i.e. prosecuted claim 27 before it was amended to overcome art) to be “narrowed” during reissue, but rather to be “materially narrowed” in a manner “relative to the surrendered subject matter”.  MPEP 1412.02(II)(C) guides material narrowing determinations: 
“the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. 
“"[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh” (Id.).
It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.  
The retained portions: “an image sensor adapted to provide images of the 2D detection zone” and “a driver for driving the image sensor to capture a 2D image” are well known in the prior art.  This is evidenced at least by “cameras with video processing” (US Patent 9,235,988 at 1:60–61) and “Automatic License Plate Recognition (ALPR)” (Id. at 1:43).
Therefore, the answer to the above flowchart inquiry is “No”.  As the answer to the subsequent inquiry (“The reissue claim omits the key limitation, but has been materially narrowed with respect to the surrendered subject matter”) is also “No”, the flowchart instructs the examiner to “Make recapture rejection”.
Therefore, claims 30–48, 50, 51, 53–55, 69–78 and 81–103 represent impermissible recapture.

Allowable Subject Matter
Claims 26–28, 56–65 and 68 would be allowable if the associated claim objection were overcome.
Claims 30–48, 50, 51, 53–55, 69–78 and 81–103 would be allowable if the recapture rejections and relevant objection were overcome. 
The following is a statement of reasons for the indication of allowable subject matter over the cited art. There is no teaching in the cited art to provide for the limitations of independent claim 26 in combination with the added limitations of:
capturing a series of vehicle measurements from the LIDAR trace
estimating a length of a vehicle by fitting a first line to a first subset of said series of vehicle measurements, estimating a width of a vehicle by fitting a second line to a second subset of the vehicle measurements.
Independent claims 30, 55, 82 and 103 have substantially similar added limitations and are allowable over the cited art for the same reasons.

Response To Arguments
Recapture – Overlooked Aspects
Applicant argues:
“each of independent claims 30 and 55 recites estimating a length of a vehicle by fitting a first line to a first subset of a series of vehicle measurements, and estimating a width of a vehicle by fitting a second line to a second subset of the vehicle measurements. No claims covering these features were presented during prosecution of the original application” (4/16/2021 remarks, p. 15).
“For example, original claim 27 includes the following language which is absent from both claims 30 and 55: detecting a position . . . recording a time . . .” (4/16/2021 remarks, p. 16).

Examiner disagrees.  Although the broad and generic embodiment claimed in originally prosecuted clam 27 was silent on such dimension estimations, the disclosure does not indicate (nor does applicant argue) that such features belong only to an invention independent of such claim 27.  These limitations could have been presented as part of prosecuted claim 27.
It is true that “[c]laims to overlooked aspects are not subject to recapture because the claims are, by definition, unrelated to subject matter that was surrendered during the prosecution of the original application” (MPEP 1412.01 II).  However, the reissue claims asserted here as representing recapture are not drawn to “overlooked aspects” as applicant argues.
MPEP 1412.01 II also states: 
“[overlooked aspects are present when] the reissue claims are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application. For example, if all the claims were drawn to species A in the original application, reissue claims drawn to species B are considered claims to overlooked aspects, assuming that there was not a generic claim that covered both species A and B in the original application.” (emphasis added).
Applicant is correct that each reissue claim includes language concerning 

Applicant argues:
“both the case law and the MPEP emphasize that overlooked aspects are those which patentably distinguish over features claimed in the original application” (4/16/2021 remarks, p. 17).

Examiner disagrees.  A reissue claim simply being patentably distinct from an originally presented claim is not dispositive of the reissue claim being drawn to an overlooked aspect.  
MPEP 1412.01 summarizes the case law referenced by applicant, B.E. Meyers & Co. v. United States: “the replacement limitation provided a separate invention” independent invention that used a light source funneled through a lens system, which had nothing to do with any type of pulsing circuitry”.
MPEP 1412.01 provides another example: “Applicant can, in a reissue application, add a set of claims to plasma ion implantation, without including the "50-60 PSI and temperature between 150-200 degrees C" limitations. The "50-60 PSI and 150-200 degrees C" limitations are totally irrelevant to plasma implantation”.
While applicant’s newly-appearing dimension estimation limitations indeed make the claims patentably distinct from prosecuted claim 27, applicant has not demonstrated that such limitations are only reserved for a replacement as a separate invention, independent invention or are totally irrelevant from the SGL claimed in prosecuted claim 27.
 
Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.


Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone" . 142 F.3d at 1482, 46 USPQ2d at 1649.
        2 Prosecuted claim 27 was renumbered and ultimately printed as independent claim 26.